Citation Nr: 0303552	
Decision Date: 02/10/03    Archive Date: 03/10/03

DOCKET NO.  00-18 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for right ear sensorineural 
hearing loss.

(The issue of entitlement to an initial compensable rating 
for left ear sensorineural hearing loss will be the subject 
of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from August 1984 to April 
1991.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa which denied the benefit sought on appeal.

This appeal arises, in part, out of the veteran's claim that 
his service-connected left ear hearing loss should be 
assigned an initial compensable rating.  In the decision 
below, the Board has determined that service connection is in 
order for the veteran's right ear hearing loss and that the 
right ear hearing loss disability should be rated prior to 
determining the appropriate disability rating for the 
veteran's left ear.  Since evaluations assigned hearing loss 
are dependent upon whether service connection has been 
established for one ear or both ears, the Board will defer a 
decision on the issue of entitlement to a compensable 
evaluation for left ear hearing loss pending effectuation of 
this Board decision regarding service connection for right 
ear hearing loss.  Once that is accomplished, the Board will 
render a separate decision on the increased rating claim.  


FINDINGS OF FACT

1.	The RO has notified the veteran of the evidence needed to 
substantiate his claims and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.

2.	Right ear hearing loss is shown to be causally related to 
the veteran's active service.


CONCLUSION OF LAW

Right ear hearing loss was incurred during active service.  
38 C.F.R. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (2002).  Regulations implementing the 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim was filed in February 1999 and 
remains pending.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to a claimant describing 
evidence potentially helpful to the claimant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The veteran was informed in a March 2000 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a June 2000 statement of the case, the RO 
notified the veteran of regulations pertinent to service 
connection claims, informed him of the reasons why his claim 
had been denied, and provided him additional opportunities to 
present evidence and argument in support of his claim.  

In a June 2001 letter, the veteran was informed of VA's duty 
to obtain evidence on his behalf.  The veteran was notified 
that VA would obtain all relevant service medical records, VA 
medical records, and reports of examinations or treatment at 
non-VA facilities authorized by VA.  In addition, VA would 
request other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received. 

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his service connection 
claim.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran's service medical 
records have been received, as have private medical reports.  
In addition, the veteran was afforded VA examinations in 
January 2000 and September 2002, which will be addressed 
below.  The Board finds that all known and ascertainable 
medical records have been obtained and are associated with 
the claims file.  The veteran does not appear to contend 
otherwise. 

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  The Board 
finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  The 
Board will accordingly proceed to a review of the merits of 
the issue on appeal.

B.  Legal Analysis

The Board has reviewed all the evidence of record, which 
consists of his contentions, including those stated at a 
personal hearing in February 2002; service medical records; a 
November 1999 private audiological examination; and VA 
examinations dated in January 2000 and September 2002.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The evidence submitted by the veteran or on his behalf 
will be summarized where appropriate.  

The RO received the veteran's claim of entitlement to service 
connection for right ear hearing loss in February 1999.  In a 
March 2000 rating decision, service connection was denied.  
The Board will address whether service connection is 
warranted for the veteran's right ear hearing loss. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  See  38 
U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. § 3.303 
(2002).  Service connection may also be granted on a 
presumptive basis for certain chronic diseases, including 
sensorineural hearing loss, when such is manifested to a 
compensable degree within one year from the date of 
separation from service.  38 C.F.R. §§ 1101, 1131, 1112, 1113 
(West Supp. 2002); 38 C.F.R. §§ 3.307 as amended by 67 Fed. 
Reg. 67792-67793 (Nov. 7, 2002), 3.309 (2002).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2002).  

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when the 
veteran's auditory threshold (puretone decibel loss) in one 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the above mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent.  See 
38 C.F.R. § 3.385 (2002).

Once all the evidence has been assembled, the Board has the 
responsibility to evaluate the record on appeal.  See 38 
U.S.C.A. § 7104 (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997).

The veteran's service medical records include documentation 
of mild to moderate high frequency hearing loss in the 6000 
to 8000 Hertz range.  Speech recognition was notably 
"good."  A January 1991 audiological examination revealed 
right ear puretone thresholds were 5, 5, 5, 15, and 25 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz 
respectively.  It was noted that the veteran had mild to 
moderate high frequency right ear hearing loss.  The 
examination did not include a score for right ear speech 
recognition.

A September 2002 VA audiological examination showed auditory 
thresholds of 0, 10, 5, 5, and 20 decibels at 500, 1000, 
2000, 3000, and 4000 Hertz respectively.  Puretone threshold 
average was 10 decibels for the right ear, and speech 
recognition was listed as 80 to 84 percent.  The veteran was 
diagnosed with moderately severe high frequency sensorineural 
hearing loss in the right ear with good word recognition.  He 
opined that the veteran's hearing loss was a "direct 
result" of firing artillery during active service.

The Board has reviewed the evidence of record and finds that 
the veteran currently suffers from right ear hearing loss as 
defined by 38 C.F.R. § 3.385 and that service connection is 
therefore warranted.  

The record contains no evidence that the veteran's right ear 
hearing loss had auditory thresholds of 40 Hertz or greater 
at frequencies 500, 1000, 2000, 3000, or 4000 decibels, or 
evidence of auditory thresholds of 26 decibels or greater for 
three frequencies.  However, the September 2002 VA 
examination reported that the veteran's right ear voice 
recognition score was 80 to 84 percent.  38 C.F.R. § 3.385 
specifically states that speech recognition scores using the 
Maryland CNC test that are less than 94 percent are a basis 
on which to grant service connection for hearing loss.  As 
such, the veteran's right ear hearing loss meets the 
regulatory requirement for hearing loss as defined by VA.

In addition to the veteran's speech recognition score of 80 
to 84 percent, the record also includes medical evidence 
linking the veteran's current right ear hearing loss to 
active service.  The September 2002 VA examiner stated the 
veteran had moderate hearing loss in the high frequencies of 
his right ear and that such a loss was "certainly a direct 
result of the artillery that he was firing in the military 
both with and without hearing protection."  He opined that 
the veteran had no other reason to have hearing loss at his 
young age.  

For the reasons and bases described above, the Board finds 
that the evidence supports the veteran's claim of entitlement 
to service connection for right ear hearing loss.  The 
benefit sought on appeal is accordingly granted.  


ORDER

Service connection for right ear sensorineural hearing loss 
is granted.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

